In a summary proceeding by a landlord to evict a tenant for violating a substantial obligation of his tenancy, the tenant appeals from a final order of the City Court of Mount Vernon awarding possession of an apartment occupied by the tenant. Final order reversed on the law and the facts, with costs, and petition dismissed, without costs. The failure of the landlord to prove compliance with sections 52 and 53 of the Rent and Eviction Regulations was fatal to his right to maintain the instant proceeding. (Froehlich v. Norton, 278 App. Div. 952; 660 Locust St. Corp. v. MacPherson, 279 App. Div. 927; Joyce Properties v. Wilkenson, 122 N. Y. S. 2d 179.) Nolan, P. J., Wenzel, Beldoek, Hallinan and Kleinfeld, JJ. concur.